Citation Nr: 1103914	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  96-50 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include schizophrenia, but to exclude post 
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.  A September 1996 rating decision, in pertinent part, found 
that the Veteran had not submitted new and material evidence to 
reopen a claim of service connection for schizophrenia.  A 
December 2008 rating decision, in pertinent part, found that the 
Veteran was not entitled to service connection for PTSD and a 
TDIU.  A June 2008 Board decision reopened the claim of service 
connection for an acquired psychiatric disability, to include 
schizophrenia, and denied the claim on its merits.  

Following the issuance of a December 2009 statement of the case 
(SOC), in January 2010 the Veteran filed a timely substantive 
appeal regarding the claim of entitlement to service connection 
PTSD and a TDIU.  Thus, the issues of entitlement to service 
connection for PTSD and a TDIU are currently before the Board.  
38 C.F.R. § 20.200.
 
The issues have been recharacterized to comport to the evidence 
of record.  

Additionally, the Board remanded the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability for additional development in February 2001 and 
September 2006.  

When the matter of entitlement to service connection for an 
acquired psychiatric disability was last before the Board in June 
2008, it was denied on its merits.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) which, in an April 13, 2010 Memorandum 
Decision, vacated that part of the Board's June 2008 decision 
denying service connection for an acquired psychiatric disability 
and remanded the claim for additional development.  Specifically, 
the April 2010 Memorandum Decision remanded the case to the Board 
so that the Veteran's Social Security Administration (SSA) 
records could be obtained.  

Inexplicably, in October 2009, the RO obtained the Veteran's SSA 
records.  Whether the Veteran's SSA records were of record at the 
time the Court issued its April 2010 Memorandum Decision remains 
enigmatic, however, what is clear, is that the purpose of the 
April 2010 Memorandum decision; namely that the Veteran's SSA 
records be obtained, has been fully accomplished.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for an acquired 
psychiatric disability, to include schizophrenia, but to exclude 
PTSD, and a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In an April 2010 written statement, prior to the promulgation of 
a decision, the Veteran withdrew his claim of service connection 
for PTSD.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal with respect to 
the claim of service connection for PTSD, the Board does not have 
jurisdiction to consider the claim and it is dismissed.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2010 written statement, the Veteran withdrew his 
appeal of service connection for PTSD.  A substantive appeal may 
be withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  

As the Veteran has withdrawn his appeal with respect to the claim 
of service connection for PTSD, there remains no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction and the issue of service 
connection for PTSD is dismissed.


ORDER

The claim for service connection for PTSD is dismissed.


REMAND

The Veteran seeks service connection for an acquired psychiatric 
disability, to include schizophrenia, but to exclude PTSD, and a 
TDIU.  

The substantial purpose of the April 2010 Memorandum Decision, 
namely acquiring the Veteran's SSA records, has been 
accomplished.  

However, applicable VA regulations require that pertinent 
evidence must be referred to the RO for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. § 20.1304.  The RO has not yet considered the Veteran's 
SSA records in the claim of service connection for an acquired 
psychiatric disability, to include schizophrenia, but to exclude 
PTSD.  Thus, because pertinent evidence has been received and not 
adjudicated by the RO in the first instance, a remand of the 
claim of service connection for an acquired psychiatric 
disability pursuant to 38 C.F.R. § 20.1304 is necessary.
The Veteran is currently service connected for hypertensive heart 
disease associated with diabetes mellitus, rated as 30 percent 
disabling; diabetic neuropathy associated with diabetes mellitus, 
rated as 30 percent disabling; diabetes mellitus, rated as 20 
percent disabling; peripheral neuropathy of the left and right 
upper and lower extremities, rated as 10 percent disabling each; 
brain concussion headaches, rated as 10 percent disabling; and 
brain concussion scar and erectile dysfunction, both of which are 
rated non-compensable.  His current combined rating is 80 
percent.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  38 C.F.R. 
§3.340.  Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned when 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Under 38 C.F.R. § 4.16(a)(2) disabilities 
resulting from a common etiology are considered as one disability 
for purposes of establishing a disability of 40 or 60 percent.  
Given that the Veteran has numerous disabilities resulting from 
the common etiology of diabetes mellitus, he has one disability 
rated at least 40 percent disabling for purposes of 38 C.F.R. 
§ 4.16(a).  See 38 C.F.R. § 4.16(a)(1).

The Veteran claims that he cannot work.  Because the evidence of 
record indicates that the Veteran may have occupational problems, 
which could be related to his numerous service-connected 
disabilities, a VA medical examination must be provided to 
determine whether the Veteran cannot secure or follow a 
substantially gainful occupation solely as a result of all of his 
service-connected disabilities.  See 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The claim of service connection for an 
acquired psychiatric disability, to include 
schizophrenia, but to exclude PTSD, should be 
readjudicated and the RO must specifically 
discuss the Veteran's recently received SSA 
records.  

2.  Thereafter, schedule the Veteran for a VA 
examination to determine his employability.  
The examiner is to provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's service-connected disabilities, 
by themselves, render him unable to secure or 
follow a substantially gainful occupation.  

A complete rationale must be provided for all 
opinions.  The examiner is advised that 
advancing age, any impairment caused by 
conditions that are not service connected, 
including non service connected mental or 
personality problems, and prior 
unemployability status must be disregarded 
when determining whether a Veteran currently 
is unemployable.  The claim folder must be 
made available to the examiner for review in 
conjunction with the examination.  

If the examiner feels that the requested 
opinions cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claims should then be 
readjudicated and the RO is alerted to the 
fact that the Veteran meets the percentage 
requirements for consideration of a TDIU 
under 38 C.F.R. § 4.16(a).  If either of the 
claims remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


